DETAILED ACTION
Claims 9 and 16-18 are allowed.
This office action is responsive to the amendment filed on 05/24/22.  As directed by the amendment: claims 9 and 17 have been amended; claims 1-8, 10-15, 19 and 20 have been cancelled and no claims have been added.  Thus, claims 9 and 16-18 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Furthermore, the prior art does not disclose the claimed welded stackup apparatus from resistance spot welding including the claimed first and second metal workpieces, and the perforated metal interlayer in between the first and second metal workpieces in which the metal interlayer has a number of perforations with an open area being about 80% of the total area and each perforation being between .1mm and about 3mm and each perforation has an area of between .007mm^2 and 7mm^2, and a weld nugget disposed within one of the perforations and the perforated metal interlayer disposed at the weld nugget is consumed within the weld nugget as recited in Claim 9.   With respect to the method step claimed in claim 17 which includes somewhat similar limitations to those of claim 9 which is directed to a welded stackup apparatus, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
 The closest prior art reference of record is Takayasu (US 6,074,764).   Takayasu is directed to increasing the bonding between a corrosion resistant plate and a substrate by adding a metal mesh that adds structural strength to the cladding material. Thus, in Takayasu, the metal mesh is relatively large (in other words having large diameter wires or a larger proportion of metal to perforations). In contrast, the embodiment claimed of the present invention is directed to controlling the shape of the weld nugget when similar metal substrates are welded together.   Specifically, Takayasu teaches a clad material that can be formed via spot welding (FIG. 26a) that has a first metal layer 1, a second metal layer 4, and a metal mesh layer 3 between the two layers. The metal mesh layer 3 can have various configurations including a mesh (FIG. 6 and 21).  Takayasu teaches perforations in the mesh ranging from 3.2mm to 6mm, more than double that recited in amended claim 9. And as best seen in FIGS. 3-5, 9, 10, 19, 22, and 26, the metal mesh layer 3 remains intact at the weld interface. By way of example, FIG. 10(c) of Takayasu presents an example of the cross-sectional structure of the seam welded zone of a cladding material using the composite expanded metal 105 and shows the composite expanded metal 105 as intact at the weld zone.   In contrast, the present invention teaches a metal interlayer having more numerous perforations (the open area being between about 80% of the total area of the perforated metal interlayer) with a smaller size (perforation size of between about 0.1mm and about 3mm) that allow the metal interlayer to be consumed at the weld nugget. This configuration controls the shape of the weld nugget and the provides crack deflection, expulsion control, and the formation of blunt notch roots. Therefore, Takayasu fails to teach or suggest all the claim limitations.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761